DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, 10, 11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140185898, hereinafter “Park”), in view of Suzuki (US 20180018757), and further in view of Ye et al. (US 20190221011, hereinafter “Ye”). 
Regarding claim 1, Park discloses, 
A method for reconstructing an image (see, Fig. 6 and Fig. 7), comprising: 
 	“receiving a sinogram input (see, Fig. 6 and Fig. 7)”; 
“generating one or multiple intermediate sinogram(s) from the sinogram input or from one or multiple intermediate image(s) generated from the sinogram input (the update unit 52 generates an intermediate sinogram from the intermediate image. The update unit 52 generates the intermediate sinogram by performing a forward projection on the intermediate image, Para. [0070]-[0075])”;
“iteratively processing the intermediate sinogram(s), wherein the iterative processing comprises performing at least an iterative datafit operation comparing an output of an iterative loop with an input to the iterative loop (Whether the updating of the intermediate sinogram is finished may be determined based on whether a ratio between the intermediate sinogram and the reference sinogram or the converted sinogram is greater than a threshold, or is less or than or equal to the threshold. If the ratio is greater than the threshold, the update unit 52 performs updating. If the ratio is less than or equal to the threshold, the update unit 52 finishes updating, Paras. [0076]-[0080])”; and
“upon completion of the iterative processing, reconstructing a final image and outputting the final image for review, storage, or further processing (Whether the updating of the intermediate sinogram is finished may be determined based on whether a ratio between the intermediate sinogram and the reference sinogram or the converted sinogram is greater than a threshold, or is less or than or equal to the threshold. If the ratio is greater than the threshold, the update unit 52 performs updating. If the ratio is less than or equal to the threshold, the update unit 52 finishes updating, Paras. [0076]-[0080]).”
However, Park does not explicitly disclose, “performing a first denoising operation on the sonogram input without reconstructing the Sinogram input using a first trained artificial neural network.”
In a similar field of endeavor, Suzuki discloses, “performing a first denoising operation on the sonogram input without reconstructing the Sinogram input using a first trained artificial neural network (FBP is an analytic, deterministic reconstruction algorithm, but FBP is fully correct only when the noise influence can be neglected and when the number of projections is infinite. Therefore, FBP can lead to artifacts in reconstructed images due to low-radiation-dose-induced noise. The machine learning model prior to the reconstruction algorithm converts low-dose projection images with much noise to high-dose-like projection images with less noise, Figs. 2A-2B and Paras. [0084]-[0086]).”

Further, the combination of Park and Suzuki does not explicitly disclose, “performing a second denoising operation on the intermediate sonogram(s) in addition to the datafit operation, wherein the denoising operation is performed using a second trained artificial neural network.”
In a similar field of endeavor, Ye discloses, “performing a second denoising operation on the intermediate sonogram(s) in addition to the datafit operation, wherein the denoising operation is performed using a second trained artificial neural network (The reconstruction may be configured to reconstruct the final image by reconstructing an image denoised by applying the framelet-based denoising algorithm to the neural network, and by iteratively performing a process of updating an image denoised by applying the framelet-based denoising algorithm to the neural network with respect to the reconstructed image, Paras. [0020]-[0025]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Park and Suzuki by specifically providing performing a second denoising operation on the intermediate sonogram(s) in addition to the datafit operation, wherein the denoising operation is performed using a second 
Regarding claim 3, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 1), further Park discloses, “performing an initial reconstruction on the sinogram input to generate the one or more intermediate images (In operation 770, the update unit 52 updates the intermediate sinogram, and generates an updated intermediate image by performing a back projection on the updated intermediate sinogram. The updated intermediate image is set as the intermediate image in operation 720); and reprojecting all or a portion of the one or more intermediate images to generate the one or more intermediate sonograms (In operation 730, the update unit 52 generates an intermediate sinogram from the intermediate image. The update unit 52 generates the intermediate sinogram by performing a forward projection on the intermediate image.).”
Regarding claim 4, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 3), further Park discloses, “wherein the initial reconstruction is a filtered backprojection or an information preserving filtered backprojection (In operation 770, the update unit 52 updates the intermediate sinogram, and generates an updated intermediate image by performing a back projection on the updated intermediate sinogram. The updated intermediate image is set as the intermediate image in operation 720).”
Regarding claim 8, Park discloses, 
A method for reconstructing an image (see, Fig. 6 and Fig. 7), comprising: 
(see, Fig. 6 and Fig. 7)”; 
“performing an initial reconstruction or multiple partial reconstruction of the sinogram input to generate one or more intermediate image (In operation 770, the update unit 52 updates the intermediate sinogram, and generates an updated intermediate image by performing a back projection on the updated intermediate sinogram. The updated intermediate image is set as the intermediate image in operation 720)”;
“iteratively processing the one or more intermediate images or a transform of the one or more intermediate images, wherein the iterative processing comprises performing at least an iterative datafit operation comparing an output of an iterative loop with an input to the iterative loop (Whether the updating of the intermediate sinogram is finished may be determined based on whether a ratio between the intermediate sinogram and the reference sinogram or the converted sinogram is greater than a threshold, or is less or than or equal to the threshold. If the ratio is greater than the threshold, the update unit 52 performs updating. If the ratio is less than or equal to the threshold, the update unit 52 finishes updating, Paras. [0076]-[0080])”; and
“upon completion of the iterative processing, reconstructing a final image and outputting the final image for review, storage, or further processing (Whether the updating of the intermediate sinogram is finished may be determined based on whether a ratio between the intermediate sinogram and the reference sinogram or the converted sinogram is greater than a threshold, or is less or than or equal to the threshold. If the ratio is greater than the threshold, the update unit 52 performs updating. If the ratio is less than or equal to the threshold, the update unit 52 finishes updating, Paras. [0076]-[0080]).”
However, Park does not explicitly disclose, “performing a first denoising operation on the sonogram input without reconstructing the Sinogram input using a first trained artificial neural network.”
In a similar field of endeavor, Suzuki discloses, “performing a first denoising operation on the sonogram input without reconstructing the Sinogram input using a first trained artificial neural network (FBP is an analytic, deterministic reconstruction algorithm, but FBP is fully correct only when the noise influence can be neglected and when the number of projections is infinite. Therefore, FBP can lead to artifacts in reconstructed images due to low-radiation-dose-induced noise. The machine learning model prior to the reconstruction algorithm converts low-dose projection images with much noise to high-dose-like projection images with less noise, Figs. 2A-2B and Paras. [0084]-[0086]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Park by specifically providing performing a first denoising operation on the sonogram input without reconstructing the Sinogram input using a first trained artificial neural network, as taught by Suzuki for the purpose of allowing FBP or other reconstruction algorithms to provide high-quality reconstructed data/images where noise and artifacts are substantially reduced.
Further, the combination of Park and Suzuki does not explicitly disclose, “performing a second denoising operation on the intermediate sonogram(s) in addition 
In a similar field of endeavor, Ye discloses, “performing a second denoising operation on the intermediate sonogram(s) in addition to the datafit operation, wherein the denoising operation is performed using a second trained artificial neural network (The reconstruction may be configured to reconstruct the final image by reconstructing an image denoised by applying the framelet-based denoising algorithm to the neural network, and by iteratively performing a process of updating an image denoised by applying the framelet-based denoising algorithm to the neural network with respect to the reconstructed image, Paras. [0020]-[0025]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Park and Suzuki by specifically providing performing a second denoising operation on the intermediate sonogram(s) in addition to the datafit operation, wherein the denoising operation is performed using a second trained artificial neural network, as taught by Ye for the purpose of provide a technique for processing an image to reconstruct a high-quality image using a neural image when noise exists in a low-dose CT image or when some information of the image is lost.
Regarding claim 10, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 8), in addition Ye discloses, “performing a Fourier transform of the one or more intermediate images to generate the transform (The transforming of the initial reconstruction image into the signals of the different domains may include transforming the initial reconstruction image into frequency domains, each of which has a different directional component of noise, by applying at least one of a wavelet transform, a discrete cosine transform, and a Fourier transform to the initial reconstruction image, Para. [0017]).”
Regarding claim 11, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 8), further Park discloses, “wherein the datafit operation and the second denoising operation are iteratively performed using the one or more intermediate images as input (An arbitrary image is set as intermediate image 650. An intermediate sinogram 660 is generated by performing a forward projection on the intermediate image 650, Paras. [0066]-[0068]  and Whether the updating of the intermediate sinogram is finished may be determined based on whether a ratio between the intermediate sinogram and the reference sinogram or the converted sinogram is greater than a threshold, or is less or than or equal to the threshold. If the ratio is greater than the threshold, the update unit 52 performs updating. If the ratio is less than or equal to the threshold, the update unit 52 finishes updating, Paras. [0076]-[0080]))”.
Regarding claim 14, the combination of Park, Ye and Chan discloses everything claimed as applied above (see claim 8), further Park discloses, “wherein the initial reconstruction is a filtered backprojection or an information preserving filtered backprojection (In operation 770, the update unit 52 updates the intermediate sinogram, and generates an updated intermediate image by performing a back projection on the updated intermediate sinogram. The updated intermediate image is set as the intermediate image in operation 720).”
Regarding claim 15, Park discloses, 
(see, Fig. 6 and Fig. 7), comprising: 
 	“receiving a sinogram input (see, Fig. 6 and Fig. 7)”; 
 	“reconstructing the sinogram input to generate one or more reconstructed images (In operation 770, the update unit 52 updates the intermediate sinogram, and generates an updated intermediate image by performing a back projection on the updated intermediate sinogram. The updated intermediate image is set as the intermediate image in operation 720)”;
“upon completion of the iterative processing, outputting the final image for review, storage, or further processing (Whether the updating of the intermediate sinogram is finished may be determined based on whether a ratio between the intermediate sinogram and the reference sinogram or the converted sinogram is greater than a threshold, or is less or than or equal to the threshold. If the ratio is greater than the threshold, the update unit 52 performs updating. If the ratio is less than or equal to the threshold, the update unit 52 finishes updating, Paras. [0076]-[0080]).”
However, Park does not disclose, “performing a first denoising operation on the sinogram input without reconstructing the sonogram input using a first trained artificial neural network   and performing a second denoising operation in the image domain using a second trained artificial neural network.”
In a similar field of endeavor, Suzuki discloses, “performing a first denoising operation on the sonogram input without reconstructing the Sinogram input using a first trained artificial neural network (FBP is an analytic, deterministic reconstruction algorithm, but FBP is fully correct only when the noise influence can be neglected and when the number of projections is infinite. Therefore, FBP can lead to artifacts in reconstructed images due to low-radiation-dose-induced noise. The machine learning model prior to the reconstruction algorithm converts low-dose projection images with much noise to high-dose-like projection images with less noise, Figs. 2A-2B and Paras. [0084]-[0086]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Park by specifically providing performing a first denoising operation on the sonogram input without reconstructing the Sinogram input using a first trained artificial neural network, as taught by Suzuki for the purpose of allowing FBP or other reconstruction algorithms to provide high-quality reconstructed data/images where noise and artifacts are substantially reduced.
Further, the combination of Park and Suzuki does not explicitly disclose, “performing a second denoising operation in the image domain using a second trained artificial neural network.”
In a similar field of endeavor, Ye discloses, “performing a second denoising operation in the image domain using a second trained artificial neural network (The reconstruction may be configured to reconstruct the final image by reconstructing an image denoised by applying the framelet-based denoising algorithm to the neural network, and by iteratively performing a process of updating an image denoised by applying the framelet-based denoising algorithm to the neural network with respect to the reconstructed image, Paras. [0020]-[0025]).”

Regarding claim 16, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 15), further the combination Park and Suzuki does not disclose, “wherein the second denoising operation is performed on the one or more reconstructed images.”
In a similar field of endeavor, Ye discloses, “wherein the second denoising operation is performed on the one or more reconstructed images(The reconstruction may be configured to reconstruct the final image by reconstructing an image denoised by applying the framelet-based denoising algorithm to the neural network, and by iteratively performing a process of updating an image denoised by applying the framelet-based denoising algorithm to the neural network with respect to the reconstructed image, Paras. [0020]-[0025]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Park and Suzuki by specifically providing performing a second denoising operation in the image domain using a second trained artificial neural network, as taught by Ye for the purpose of provide a technique for processing an image to reconstruct a high-quality image using a neural image when noise exists in a low-dose CT image or when some information of the image is lost.
Regarding claim 17, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (claim 15), further Park discloses, “iteratively processing the one or more reconstructed images or one or more intermediate sinograms generated from the one or more reconstructed images, wherein the iterative processing comprises performing at least an iterative datafit operation comparing an output of an iterative loop with an input to the iterative loop (Whether the updating of the intermediate sinogram is finished may be determined based on whether a ratio between the intermediate sinogram and the reference sinogram or the converted sinogram is greater than a threshold, or is less or than or equal to the threshold. If the ratio is greater than the threshold, the update unit 52 performs updating. If the ratio is less than or equal to the threshold, the update unit 52 finishes updating, Paras. [0076]-[0080]).”
Regarding claim 20, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 15), further Park discloses, “wherein the initial reconstruction is a filtered backprojection or an information preserving filtered backprojection (In operation 770, the update unit 52 updates the intermediate sinogram, and generates an updated intermediate image by performing a back projection on the updated intermediate sinogram. The updated intermediate image is set as the intermediate image in operation 720).”


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Suzuki, in view of Ye, and further in view of LV et al. (US 20170164911, hereinafter “LV”).
Regarding claim 5, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 1), however the combination of Park, Suzuki and Ye does not explicitly disclose, “rebinning the sinogram input to generate the one or more intermediate sinograms.”
In a similar field of endeavor, Lv discloses, “rebinning the sinogram input to generate the one or more intermediate sonograms (FIG. 4 illustrates the principle of a rebinning algorithm. Three-dimensional data may be acquired from the scanner and processed into N.sup.2 oblique sinograms 402, where N represents the number of direct slices or sinograms for the scanned image. The oblique sinograms are rebinned into 2N-1 ordinary sinograms 403, which represent slices separated by one-half the axial distance between adjacent detector rings, Paras. [0082]-0084]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Park, Suzuki and Ye by specifically providing rebinning the sinogram input to generate the one or more intermediate sonograms, as taught by Lv for the purpose of providing efficient technique for faster and more convenient generation of a high-quality image.


Claims 6, 7, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Suzuki, in view of Ye, and further in view of Chan et al. (US 20190365341, hereinafter “Chan”)
Regarding claim 6, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 1), however the combination of Park, Suzuki and Ye does not explicitly disclose, “wherein the datafit operation and the denoising operation are performed in parallel or in series within the iterative loop.”
In a similar field of endeavor, Chan discloses, “wherein the datafit operation and the denoising operation are performed in parallel or in series within the iterative loop (In step 204, the image reconstruction can be performed using a back-projection method, a filtered back-projection method, a Fourier-transform-based image reconstruction method, an iterative image reconstruction method, Para. [0053] and In step 210, the reconstructed image is denoised using the DL-CNN network 162. The result of which is a high-quality image 253. Thus, noisy PET images resulting from the PET reconstruction in step 204 can be processed using a DL denoising algorithm applying the network generated by the offline DL training method 100, Para. [0054]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Park, Suzuki and Ye by specifically providing wherein the datafit operation and the denoising operation are performed in parallel or in series within the iterative loop, as taught by Chan for the purpose of providing better denoising techniques that are robust to variations in the noise level of the reconstructed PET images.
Regarding claim 7, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 1), however the combination of Park, Suzuki and Ye does not explicitly disclose, “wherein the datafit operation is performed within the iterative loop and the denoising operation is performed subsequent to the iterative loop.”
In a similar field of endeavor, Chan discloses, “wherein the datafit operation is performed within the iterative loop and the denoising operation is performed subsequent to the iterative loop (In step 204, the image reconstruction can be performed using a back-projection method, a filtered back-projection method, a Fourier-transform-based image reconstruction method, an iterative image reconstruction method, Para. [0053] and In step 210, the reconstructed image is denoised using the DL-CNN network 162. The result of which is a high-quality image 253. Thus, noisy PET images resulting from the PET reconstruction in step 204 can be processed using a DL denoising algorithm applying the network generated by the offline DL training method 100, Para. [0054]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Park, Suzuki and Ye by specifically wherein the datafit operation is performed within the iterative loop and the denoising operation is performed subsequent to the iterative loop, as taught by Chan for the purpose of providing better denoising techniques that are robust to variations in the noise level of the reconstructed PET images.
Regarding claim 12, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 8), however the combination of Park, 
In a similar field of endeavor, Chan discloses, “wherein the datafit operation and the denoising operation are performed in parallel or in series within the iterative loop (In step 204, the image reconstruction can be performed using a back-projection method, a filtered back-projection method, a Fourier-transform-based image reconstruction method, an iterative image reconstruction method, Para. [0053] and In step 210, the reconstructed image is denoised using the DL-CNN network 162. The result of which is a high-quality image 253. Thus, noisy PET images resulting from the PET reconstruction in step 204 can be processed using a DL denoising algorithm applying the network generated by the offline DL training method 100, Para. [0054]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Park, Suzuki and Ye by specifically providing wherein the datafit operation and the denoising operation are performed in parallel or in series within the iterative loop, as taught by Chan for the purpose of providing better denoising techniques that are robust to variations in the noise level of the reconstructed PET images.
Regarding claim 13, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 8), however the combination of Park and Ye does not explicitly disclose, “wherein the datafit operation is performed within the iterative loop and the second denoising operation is performed subsequent to the iterative loop.”
(In step 204, the image reconstruction can be performed using a back-projection method, a filtered back-projection method, a Fourier-transform-based image reconstruction method, an iterative image reconstruction method, Para. [0053] and In step 210, the reconstructed image is denoised using the DL-CNN network 162. The result of which is a high-quality image 253. Thus, noisy PET images resulting from the PET reconstruction in step 204 can be processed using a DL denoising algorithm applying the network generated by the offline DL training method 100, Para. [0054]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Park, Suzuki and Ye by specifically wherein the datafit operation is performed within the iterative loop and the denoising operation is performed subsequent to the iterative loop, as taught by Chan for the purpose of providing better second denoising techniques that are robust to variations in the noise level of the reconstructed PET images.
Regarding claim 18, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 17), however the combination of Park, Suzuki and Ye does not explicitly disclose, “wherein the datafit operation and the denoising operation are performed in parallel or in series within the iterative loop.”
In a similar field of endeavor, Chan discloses, “wherein the datafit operation and the denoising operation are performed in parallel or in series within the iterative loop (In step 204, the image reconstruction can be performed using a back-projection method, a filtered back-projection method, a Fourier-transform-based image reconstruction method, an iterative image reconstruction method, Para. [0053] and In step 210, the reconstructed image is denoised using the DL-CNN network 162. The result of which is a high-quality image 253. Thus, noisy PET images resulting from the PET reconstruction in step 204 can be processed using a DL denoising algorithm applying the network generated by the offline DL training method 100, Para. [0054]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Park, Suzuki and Ye by specifically providing wherein the datafit operation and the denoising operation are performed in parallel or in series within the iterative loop, as taught by Chan for the purpose of providing better denoising techniques that are robust to variations in the noise level of the reconstructed PET images.
Regarding claim 19, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 17), however the combination of Park, Suzuki and Ye does not explicitly disclose, “wherein the datafit operation is performed within the iterative loop and the denoising operation is performed subsequent to the iterative loop.”
In a similar field of endeavor, Chan discloses, “wherein the datafit operation is performed within the iterative loop and the denoising operation is performed subsequent to the iterative loop (In step 204, the image reconstruction can be performed using a back-projection method, a filtered back-projection method, a Fourier-transform-based image reconstruction method, an iterative image reconstruction method, Para. [0053] and In step 210, the reconstructed image is denoised using the DL-CNN network 162. The result of which is a high-quality image 253. Thus, noisy PET images resulting from the PET reconstruction in step 204 can be processed using a DL denoising algorithm applying the network generated by the offline DL training method 100, Para. [0054]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Park, Suzuki and Ye by specifically wherein the datafit operation is performed within the iterative loop and the denoising operation is performed subsequent to the iterative loop, as taught by Chan for the purpose of providing better denoising techniques that are robust to variations in the noise level of the reconstructed PET images.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view Suzuki, in view of Ye, and further in view of Ohara et al. (US 20080260232, hereinafter “Ohara”).
Regarding claim 21, the combination of Park, Suzuki and Ye discloses everything claimed as applied above (see claim 1), however the combination of Park, Suzuki and Ye does not explicitly disclose, “wherein the additional denoising operation is performed primarily on a lowest-signal portion of the sinogram input.”
In a similar field of endeavor, Ohara discloses, “wherein the additional denoising operation is performed primarily on a lowest-signal portion of the sinogram input (in the noise reduction processing, when it is through the noise suppression processing, the noise in the low signal value (low density part) can be reduced as much as possible, Para. [0157]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Park, Suzuki and Ye by specifically providing wherein the additional denoising operation is performed primarily on a lowest-signal portion of the sinogram input, as taught by Ohara for the purpose of provide an X-ray image processing system by which the high quality X-ray image can be outputted.

Relevant reference(s)
US 20170124730: The invention concerns a method for reconstructing medical image data which has access to free capacities of at least two computers and manages the use thereof for the purposes of the reconstruction. The method is a particularly reliable alternative to the reconstruction of medical image data based on algorithms that would require a working memory of above-average size.
US 20160350944: The invention includes acquiring, with a detector, computed tomography (CT) imaging information. The method also includes generating, with at least one processor, sinogram information from the CT imaging information. Further, the method includes generating, with the at least one processor, image domain information from the CT imaging information.
US 20160117850: The invention includes receiving, with at least one processor, a first projection dataset corresponding to X-rays at a first energy level projected towards a subject at a first set of view angles and receiving, with the at least one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641